UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1346


In re:   ROBERT A. WOLF,

                  Debtor,

---------------------------------

THOMAS P. GORMAN,

                  Plaintiff – Appellant,

           v.

ROBERT A. WOLF,

                  Defendant – Appellee,

---------------------------------

NATIONAL ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS,

                  Amicus Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01409-GBL-JFA)


Submitted:   October 24, 2014               Decided:   November 6, 2014


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Eva Choi, OFFICE OF THE CHAPTER 13 TRUSTEE, Alexandria,
Virginia,   for  Appellant.       Robert    R.   Weed,  Kaitlin   A.
Vaillancourt, LAW OFFICES OF ROBERT ROSS WEED, Sterling,
Virginia,   for  Appellee;   Tara    Twomey,    Raymond  DiGuiseppe,
NATIONAL   CONSUMER   BANKRUPTCY     RIGHTS    CENTER,   San   Jose,
California, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Thomas P. Gorman, the bankruptcy trustee, appeals from

the   district    court’s      order   upholding     the   bankruptcy    court’s

order overruling the trustee’s objection to Robert A. Wolf’s

Chapter 13 bankruptcy plan, and confirming the Chapter 13 plan.

We have reviewed the record and the briefs filed on appeal, and

we find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.               Gorman v. Wolf, No. 1:13-

cv-01409-GBL-JFA (E.D. Va. filed Mar. 24, 2014; entered Mar. 25,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and    argument    would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        3